Citation Nr: 0213494	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  94-10 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE


Entitlement to an increased rating for a left heel condition, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 until April 
1972.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a January 1993 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Des Moines, Iowa, which denied the benefit sought on 
appeal.  

It is noted that this appeal was before the Board in January 
1996 and again in August 2002.  In January 1996 a remand was 
ordered to accomplish further development.  In August 2002, 
the Board erroneously treated the issue on appeal as 
entitlement to a compensable rating, when in fact, the 
veteran was already assigned a 10 percent disability 
evaluation.  As that misstatement of the issue on appeal 
constitutes a denial of due process, the earlier decision is 
vacated and is replaced by the instant decision.  See 38 
C.F.R. 20.904(a)(3) (2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In misstating the issue on appeal, the August 7, 2002, 
Board decision denied the veteran due process.

3.  The veteran's left heel condition is currently productive 
of complaints of pain and occasional swelling; objective 
findings are essentially within normal limits.



CONCLUSIONS OF LAW

1.  The August 7, 2002, Board decision denying the veteran 
due process is vacated. 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002); 38 C.F.R. § 20.904(a)(1) (2001).

2.  The schedular criteria for a disability evaluation in 
excess of 10 percent for a left heel condition have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 1001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.321, 
Part 4, including §§ 4.71a, Diagnostic Code 5010-5273 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Procedural history

A review of the claims file reveals that the veteran was 
first awarded service connection for a left heel condition in 
May 1981.  The RO assigned a noncompensable rating, effective 
March 1981.  In July 1987, the Board denied an increased 
rating.  Following this, the veteran requested an increase in 
his disability rating by letter dated February 1989.  The RO 
considered and denied the claim in a January 1993 rating 
decision.  The veteran disagreed with that determination and 
initiated an appeal.  In December 1996 the Board reviewed the 
case and ordered a remand.  Specifically, the RO was 
requested to obtain documents from the Social Security 
Administration (SSA), schedule the veteran for an orthopedic 
examination.  In a December 1999 rating decision, the 
veteran's disability evaluation was increased from 
noncompensable to 10 percent disabling.  As that increase 
does not constitute a full grant of benefits sought, the 
claim remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

Duty to notify/assist

As a preliminary matter, the Board notes that while this 
appeal was pending, the Veterans Claims Assistance Act of 
2000 [hereafter VCAA] was passed that enhances VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001). To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in April 1993, and 
supplemental statements of the case issued in November 1993, 
May 1994, October 1994 and April 2002.  The RO also made 
satisfactory efforts to ensure that all relevant evidence had 
been associated with the claims file.  For example, per the 
December 1996 Board remand, the RO obtained documents 
relating to the veteran's SSA disability determination and 
associated them with the claims file.  Additionally, the 
Board observes that the veteran was afforded VA examinations 
in December 1993 and December 1998 in connection with his 
claim.  Moreover, the evidence associated with the claims 
file includes an April 1992 treatment report from private 
physician D.S., D.O.  Finally, a transcript of the veteran's 
August 1993 hearing is of record.  There is no indication 
that there is any outstanding evidence that could 
substantiate the claim.  Accordingly, as the record is 
complete, the requirement that the RO advise the veteran of 
the division of responsibilities between VA and the claimant 
in obtaining evidence is moot.  Based on the foregoing, the 
Board finds that the requirements under the VCAA (as pertains 
to this case) have been satisfied and that this case is ready 
for further appellate review on the merits.

Relevant law and regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background

A November 1991 VA outpatient treatment report noted mild 
deformities of both ankles.  

An April 1992 report written by D.S. stated that the veteran 
had no deformity of the feet, and further indicated that he 
could heel-toe rock without evidence of distress.  The 
veteran could also ambulate full weight bearing without 
evidence of distress.  There was no ankle mortise 
instability.  

A VA outpatient treatment report dated October 1992 noted 
complaints of ankle pain.  Objective findings pertained to 
other podiatric disorders.  Another VA record, also dated in 
October 1992, noted that the veteran ambulated well, without 
a limp.

The veteran was examined by VA in December 1993.  He 
complained of a bilateral foot/ankle condition.  He presented 
with a history of an os calcis fracture in 1971 or 1972, 
after a fall.  The veteran reported ankle pain.  He stated 
that when he first gets up "the joints click out of 
socket," causing pain.  He added that it could happen just 
from walking.  He further stated that he experiences pain 
with weather changes.  Objectively, he had no point 
tenderness or laxity.  Posture, appearance, function and gait 
were all normal.  He was diagnosed with mild left subtalar 
arthrosis and mid-right medial ankle arthrosis.

X-rays taken in December 1993 showed no bony abnormalities of 
the ankles.  There was no evidence of degenerative change.  
The impression was negative.  
 
VA treatment reports dated March 1997 and April 1997 
reflected complaints of foot pain.  The assessment was 
chronic bilateral foot pain, by history.  

An October 1998 VA treatment report noted that the veteran 
could stand and walk on his toes.  The purpose of treatment 
on that deal was to assess the veteran's back pain.

A November 1998 neurological evaluation noted that the 
veteran had normal gait and station.  Strength in his 
quadriceps, hamstrings, foot dorsiflexors and plantar flexors 
was 5/5 and symmetrical.  There was a loss of sensation on 
the lateral aspect of the foot.  Muscle tone in the lower 
extremities was normal.  Straight leg raising did not produce 
radicular pain in either leg.  

When most recently examined by VA in December 1998, the 
veteran complained of left ankle pain, as well as occasional 
swelling.  The pain was localized between the inferior to the 
lateral and medial malleolus.  Upon physical examination, the 
left ankle and heel were grossly normal.  The veteran had a 
full range of motion in dorsiflexion, planter flexion, 
inversion and eversion.  Drawer's test was negative.  There 
was tenderness to palpation over the plantar ligaments 
bilaterally.  The veteran walked slowly and painfully with 
the aid of a cane.  X-rays of the feet showed no significant 
interval change from the veteran's pervious examination in 
1993.  A talor beaking on the left was demonstrated through 
such radiological findings.  The examiner noted that overall, 
the left ankle was within normal limits.  
The examiner rendered a diagnosis of status post os calcis 
fracture to the left ankle.  The veteran was also diagnosed 
with plantar fasciitis.  The second diagnosis was noted to be 
a common and natural occurrence in middle-aged men, and the 
examiner stated that it was a painful condition.  The 
examiner stated that it would be pure conjecture to propose 
the exact percentage to which each condition contributed to 
the veteran's complaints.  

In June 1999, the VA examiner submitted an addendum to the 
December 1998 examination.  In that statement he explained 
that a frequent complication of an os calcis fracture is the 
development of subtalar arthritis, which is an inflammation 
of the calcaneal joint.  The examiner then stated that "the 
veteran's history was consistent with a subtalar arthritis 
and physical findings are often unremarkable."

Analysis

As previously noted, the veteran is presently assigned a 10 
percent rating under Diagnostic Code 5273 for a left heel 
condition.  Under Diagnostic Code 5273, pertaining to 
malunion of the os calcis or astragalus, a 10 percent 
evaluation is warranted for moderate deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5273 (2001).  A 20 percent 
evaluation is for application where the evidence demonstrates 
marked deformity.  Id.  For the reasons discussed below, the 
Board finds that the current 10 percent disability evaluation 
appropriately reflects the severity of the veteran's left 
heel condition, and that a higher rating is not warranted at 
this time.

In order to be entitled to the next-higher 20 percent rating 
under Diagnostic Code 5273, the evidence would have to 
demonstrate marked deformity of the ankles.  The evidence 
does not establish such marked deformity.  Indeed, a November 
1991 VA outpatient treatment report noted only mild 
deformities of both ankles,  and an April 1992 report written 
by D.S. stated that the veteran had no deformity of the feet.  
Furthermore, x-rays taken in December 1993 showed no bony 
abnormalities of the ankles and the impression was negative.  
Finally, when most recently examined by VA in December 1998, 
the veteran's left ankle and heel were grossly normal.  The 
veteran had a full range of motion in dorsiflexion, planter 
flexion, inversion and eversion.  Drawer's test was negative.  
There was tenderness to palpation over the plantar ligaments 
bilaterally.  The examiner noted that overall, the left ankle 
was within normal limits.  Thus, the next-higher rating of 20 
percent under Diagnostic Code 5273 is not justified.

As noted earlier, when evaluating disabilities of the 
musculoskeletal system, as in the present case, a rating 
increase may be for application on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

The Board has duly considered the assignment of an increased 
rating on the basis of pain on movement.  In so considering, 
the Board acknowledges the November 1998 finding of a loss of 
sensation on the lateral aspect of the veteran's foot.  The 
Board further is cognizant of the findings, made at the 
December 1998 VA examination, showing that the veteran walked 
slowly and painfully with the aid of a cane.  However, the 
overall record reflects a disability picture consistent with 
the veteran's presently assigned 10 percent rating.  For 
example, in April 1992, the veteran could heel-toe rock and 
ambulate full weight bearing without evidence of distress.  
An October 1992 report noted that the veteran ambulated well, 
without a limp.  Moreover, upon examination in December 1993, 
posture, appearance, function and gait were all normal.  X-
rays taken at that time revealed a negative impression.  
Furthermore, in October 1998 the veteran could stand and walk 
on his toes.  A neurological examination conducted one month 
later, in November 1998, indicated that the veteran had 
normal gait, station, muscle tone and lower extremity 
strength.  Finally, when examined in December 1998, the 
veteran had a full range of motion in dorsiflexion, planter 
flexion, inversion and eversion, and Drawer's test was 
negative.  As this evidence predominantly shows a normal left 
heel, and fails to establish a loss of function due to due to 
flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness, an increased rating on the basis of 
DeLuca principles is not warranted here.

The Board has also considered whether there are any alternate 
Diagnostic Codes under which the veteran would be entitled to 
a disability evaluation in excess of 10 percent for his left 
heel condition.  As the medical evidence does not demonstrate 
ankylosis, Diagnostic Codes 5270 and 5272 are inapplicable.  
Moreover, as the evidence fails to show loss of motion, 
Diagnostic Code 5271 does not apply.  No other Diagnostic 
Codes serve as a basis for an increased rating in the instant 
case.

The Board also notes that, despite the absence of objective 
medical evidence showing deformity or loss of motion with 
respect to the veteran's left foot, the file does contain x-
ray findings of arthritis.  This necessitates contemplation 
of Diagnostic Code 5003.  That Code section states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  As previously discussed, the 
evidence does not show limitation of motion of the veteran's 
left heel.  Thus, the veteran cannot attain a higher rating 
in this manner.

When, as here, there is no limitation of motion of the 
specific joint or joints, Diagnostic Code 5003 provides that 
an evaluation of 10 percent will be assigned where there is 
x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  A 20 percent evaluation will 
be assigned where there is x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  As 
the evidence does not reveal occasional incapacitating 
exacerbations, as is required for a 20 percent rating under 
5003, the veteran can not attain an increased disability 
evaluation based on his arthritis.   

In summation, the severity of the veteran's left heel 
condition is accurately reflected in his presently assigned 
10 percent rating under Diagnostic Code 5273.  No alternate 
codes serve as a basis for a higher rating.  Additionally, an 
increased evaluation is not warranted on the basis of DeLuca 
considerations, or by application of 5003-5010 for arthritis.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).



ORDER

The schedular criteria having not been met, the claim for a 
rating in excess of 10 percent for a left heel condition is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

